Citation Nr: 0815808	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-30 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Leber's hereditary 
optic neuropathy.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to 
November 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Leber's hereditary optic neuropathy is a congenital 
defect or disease.

2.  There was no disease or injury superimposed on the 
veteran's eye disorder in service, and there is no evidence 
that his eye disorder worsened during service.


CONCLUSION OF LAW

Leber's hereditary optic neuropathy was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1153, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in December 2004 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence he should provide, including dates and places 
he received medical treatment, informed him that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked him, essentially, to send in any evidence in his 
possession that pertains to the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  While the 
veteran was not supplied with such notice, service connection 
is being denied, and as such, no effective date or rating 
percentage will be assigned.  The Board thus finds that there 
can be no possibility of any prejudice under the holding in 
Dingess.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  His service medical records, VA 
medical records, private physician statements, and lay 
statements have been associated with the record.  He was also 
accorded VA examinations in April and June 2005 as part of 
this claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



Service Connection for Leber's Optic Neuropathy

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Some disabilities, such as congenital or developmental 
defects, are not deemed diseases or injuries for VA purposes.  
38 C.F.R. § 3.303(c).  However, the VA General Counsel has 
indicated that there is a distinction under the law between a 
congenital or developmental "disease" and a congenital 
"defect."  

Congenital diseases may be service connected if the evidence 
as a whole shows aggravation in service within the meaning of 
VA regulations.  A congenital or developmental "defect," on 
the other hand, may only be service connected if the evidence 
demonstrates additional disability due to disease or injury 
superimposed in service upon a congenital defect.  VAOPGCPREC 
82-90 (July 18, 1990).

In the present case, the veteran suffers from an eye disorder 
that has been diagnosed as Leber's hereditary optic 
neuropathy.  An October 2005 private physician letter reveals 
that the veteran tested positive for the genetic 
mitochondrial mutation known to cause the disorder. 

The veteran underwent a VA examination in April 2005 in 
relation to his claim for nonservice-connected pension.  The 
examiner diagnosed the veteran with Leber's optic neuropathy, 
and noted that this was a progressive condition with no known 
treatment or cure.  He underwent another VA examination in 
June 2005.  The examiner noted that the veteran displayed 
evidence of Leber's hereditary optic neuropathy, and opined 
that the veteran's vision would likely remain stable.  

The above evidence indicates that the veteran unquestionably 
has a current diagnosis of Leber's hereditary optic 
neuropathy.  To the extent that this congenital condition is 
a "defect," it is not a disease or injury for which he can be 
compensated.  38 C.F.R. § 3.303(c) (2007).  He could only be 
entitled to service connection for additional disability due 
to disease or injury superimposed in service upon this 
congenital defect.  In this case, there is no evidence of 
such a superimposed disease or injury.

The veteran contends that his in-service exposure to toxic 
substances while operating the CS gas chamber triggered or 
aggravated his congenital condition.  

The veteran's private physician noted in an October 2005 
letter that Leber's hereditary optic neuropathy involved a 
strong genetic predisposition, but that studies have also 
suggested environmental factors may play a role in the 
development of vision loss.  The physician noted that the 
veteran was exposed to toxic fumes while in service, and 
stated that the literature would suggest that this may be a 
contributing factor to the veteran's loss of vision.  

Moreover, the submitted an Internet-generated article 
describing the symptoms, causes, and treatment of Leber's 
hereditary optic neuropathy.  This article noted that toxic 
substances have been shown to cause neurological and optic 
blindness, and it has been suggested that individuals with 
mitochondrial genetic mutations, such as the veteran, may be 
more susceptible to small amounts of those substances.  The 
article also included a list of toxic substances shown to 
cause blindness, including tobacco smoke, alcohol, 
antibiotics and other medications, paint fumes, and stress-
related chemicals.  The article stated that more work was 
needed to determine whether mitochondrial deficiency resulted 
in increased susceptibility.

Considered in its full context, the private physician's 
statement regarding the role of toxic fumes in the 
progression of the veteran's hereditary condition lacks 
probative value because it is an opinion of mere possibility 
and not probability.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (the Court found evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  The physician does not indicate which 
toxins the veteran was allegedly exposed to, or what role 
these toxins played in the progression of the veteran's 
vision loss.   

Further, the Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus); 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  

The medical article submitted by the veteran does not discuss 
the relationship between Leber's hereditary optic neuropathy 
and toxin exposure with any degree of certainty.  Indeed, the 
article suggested that more research was needed before a link 
could be established.  Further, while the article lists toxic 
substances that may increase the risk of vision loss, this 
list does not contain any toxic or noxious agent to which the 
veteran is alleged to have been exposed.

The Board has also considered whether Leber's hereditary 
optic neuropathy is a congenital disease.  If so, the veteran 
would be entitled to service connection if the evidence as a 
whole showed aggravation in service within the meaning of VA 
regulations.

Under VA law and regulations, a preexisting disorder is 
considered to have been aggravated by service where there is 
an "increase in disability" during service, unless the 
increase is specifically found to be due to the natural 
progress of the disorder. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).  Where, as here, the rating 
schedule does not provide a basis for determining whether a 
measured worsening of a preexisting condition constitutes an 
"increase in disability" the Board must explain the criteria 
it used to determine whether a measured worsening of the 
disability during service constituted an "increase in 
disability", and an explanation of how those criteria apply 
to the facts of the particular claim being decided.  Hensley 
v. Brown, 5 Vet. App. 155, 163 (1993).

In the present case, there is no evidence under any criteria 
that there was an increase in the severity of the veteran's 
congenital eye disorder during service. One criterion to be 
used in making this determination would be the extent to 
which any abnormalities in the eyes were noted.  A February 
1998 treatment record reveals that he was diagnosed with 
conjunctivitis of the right eye.  However, his October 2000 
separation examination indicated that the eyes were normal, 
and thus does not provide evidence of worsening during 
service.  

Another criterion would be a decrease in visual acuity, 
either uncorrected or corrected.  The veteran's August 1996 
enlistment examination reveals that his vision was measured 
as 20/20 in both eyes, uncorrected.  The October 2000 
separation examination reveals that his visual acuity 
remained at 20/20.  Moreover, he does not contend that he 
experienced a loss of vision while in service.

In sum, if the veteran's Leber's hereditary optic neuropathy 
constituted a congenital defect, it is not a disability for 
which he can be service-connected under VA law and 
regulations, as there is no evidence of a disease or injury 
superimposed upon it in service.  Moreover, to the extent 
that it constituted a congenital disease, the evidence as a 
whole does not show aggravation in service within the meaning 
of VA regulations because there is no medical or lay evidence 
of worsening under any potentially applicable criteria.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  While the Board is 
sympathetic to the devastating consequences of this disease, 
service connection for Leber's hereditary optic neuropathy, 
is not warranted.


ORDER

Service connection for Leber's hereditary optic neuropathy is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


